             Case:20-01947-jwb        Doc #:447-10 Filed: 03/16/2021             Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN


    In re:                                                        Chapter 11
                                                                  Case No. 20-01947-jwb
    BARFLY VENTURES, LLC, et al,1                                 Hon. James W. Boyd

                      Debtors.                                    Jointly Administered1
    ______________________________________/


                                       PROOF OF SERVICE

       The undersigned certifies that on March 16, 2021, a copy of the First and Final Application
for Compensation and Reimbursement of Expenses of Rock Creek Advisors, LLC, as Financial
Advisor to the Debtors and Debtors in Possession for the Period from June 3, 2020 through
February 28, 2021, and all attachments, the Notice to Creditors and other Parties in Interest of
Application for Professional Fees Pursuant to Fed. R. Bankr. P. 2016 and Notice of the Right to
Object, and a proposed order, was served electronically by CM/ECF and by U.S. Mail, postage
prepaid, to the following:


    BarFly Ventures, LLC                              Pachulski Stang Ziehl & Jones LLP
    Attn. Mark Sellers III                            Attn. John Lucas
    35 Oakes Street NW, Suite 400                     150 California Street, 15th Floor
    Grand Rapids, Michigan 49503                      San Francisco, CA 94111-4500
    mark@barflyventures.com                           jlucas@pszjlaw.com

    Warner Norcross + Judd LLP                        The United States Trustee
    Attn. Elisabeth M. Von Eitzen                     Attn. Michael Maggio
    150 Ottawa Avenue, NW, Suite 1500                 125 Ottawa Street, Suite 200R
    Grand Rapids, Michigan 49503                      Grand Rapids, Michigan 49503
    evoneitzen@wnj.com                                michael.v.maggio@usdoj.gov


1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
           Case:20-01947-jwb    Doc #:447-10 Filed: 03/16/2021    Page 2 of 2




 Sugar Felsenthal Grais & Helsinger LLP     Jaffe Raitt Heuer & Weiss
 Attn. Michael Brandess                     Attn. Paul Hage
 30 N. LaSalle Street, Suite 3000           27777 Franklin Road, Suite 2500
 Chicago, Illinois 60602                    Southfield, Michigan 48034
 mbrandess@sfgh.com                         phage@jaffelaw.com


 Rayman and Knight                          Paul Hastings LLP
 Attn. Steve Rayman                         Attn. Nathan S. Gimpel
 141 E. Michigan Avenue, Suite 301          71 South Wacker Drive, Suite 4500
 Kalamazoo, Michigan 49007                  Chicago, Illinois 60606
 slr@raymanknight.com                       nathangimpel@paulhastings.com



                                              /s/Elisabeth M. Von Eitzen
                                              Elisabeth M. Von Eitzen (P70183)
                                              150 Ottawa Ave. NW, Suite 1500
                                              Grand Rapids, MI 49503
                                              (616) 752-2000
                                              evoneitzen@wnj.com
                                              Counsel to the Debtors
21506783
